Judgment, Supreme Court, New York County, entered December 31, 1975, dismissing petition under CPLR article 78, unanimously affirmed, without costs and without disbursements. Regardless of the question of the status of the hearing officer under the Administrative Code, it was clearly stipulated by petitioners-appellants at the opening of their *627departmental trial that the captain assigned as hearing officer, in effect, possessed all the authority usually exercised by the deputy commissioner for trials. His recommendation and the findings basic thereto were thereafter reviewed in course by a deputy commissioner and the commissioner. In the circumstances, petitioners, having charted their own course, cannot now be heard to complain. (See Stevenson v News Syndicate Co., 302 NY 81, 87; cf. Davidsburgh v Knickerbocker Life Ins. Co., 90 NY 526.) Concur&emdash;Stevens, P. J., Markewich, Birns, Silverman and Capozzoli, JJ.